Citation Nr: 1633678	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  16-19 759	)	DATE
	)
	)


THE ISSUE

Whether a December 17, 2015 decision by the Board of Veterans' Appeals (Board) denying an effective date earlier than February 20, 2014 for service connection for major depressive disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the moving party in this action, served on active duty from September 2004 to February 2005, September 2006 to February 2007, August 2008 to December 2008, and February 2009 to March 2009. 

This matter comes before the Board on the moving party's January 2016 motion for revision on the grounds of CUE of the December 2015 Board decision, which granted an earlier effective date of February 20, 2014 for service connection for major depressive disorder, and denied an effective date earlier than February 20, 2014.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A December 17, 2015 Board decision denied an effective date earlier than February 20, 2014 for service connection for major depressive disorder.  The moving party was provided with a copy of the decision.  She did not appeal the Board decision to the Court.

2. There is no undebatable error of fact or law in the December 17, 2015 Board decision which would change the disposition of the denial of an effective date earlier than February 20, 2014 for service connection for major depressive disorder.


CONCLUSION OF LAW

The criteria for revision or reversal of the Board's December 17, 2015 decision denying an effective date earlier than February 20, 2014 for service connection for major depressive disorder on the grounds of CUE have not been met. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400-11 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) has directed that the VCAA does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); see also 38 C.F.R. § 20.1411 (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions).  The Court has clarified that CUE motions are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Moreover, that litigant has the burden of establishing CUE on the basis of the evidence then of record.  Livesay, 15 Vet. App. at 178-179.

CUE Legal Authority 

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. §§ 20.1400-02.  All final Board decisions are subject to revision on the basis of CUE except for those decisions which have been appealed to and decided by the Court and decisions on issues which have subsequently been decided by the Court.  38 C.F.R. § 20.1400.

The motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  See 38 C.F.R. § 20.1404(b); see also Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice.  38 C.F.R. Part 20 (2015).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1403, 20.1404.

CUE is established when the following conditions are met.  First, either (1) the correct facts contained in, or constructively contained in, the record were not before the adjudicator, or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Second, the alleged error must be "undebatable," not merely "a disagreement as to how the facts were weighed or evaluated."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Finally, the error must have "manifestly changed the outcome" of the decision being attacked on the basis of CUE at the time the decision was rendered.  Id. at 313-314, 320; see Bustos v. West, 179 F.3d 1378, 1380-81 (Fed.Cir.1999) (expressly adopting "manifestly changed the outcome" language in Russell, supra).

Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the moving party with the development of facts relevant to his claim; or (3) a disagreement as to how the facts were weighed or evaluated.  See 
38 C.F.R. § 20.1403(d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  See 38 C.F.R. § 20.1403(e).

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2015) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Whether there was CUE in the December 2015 Board Decision 

By way of procedural history, the Veteran's original claim for service connection for depression was received on October 26, 2011.  In a rating decision dated December 8, 2011, the claim for service connection for depression was denied.  Because the Veteran submitted additional evidence pertinent to the claim within one year of the December 2011 rating decision, the RO readjudicated the claim.  Specifically, a February 19, 2013 notification letter informed the Veteran that her claim for service connection for depression had been reconsidered and denied.  In a letter dated March 5, 2013, the Veteran was notified that her claim for service connection for depression claimed as secondary to cervical strain was denied.  It was noted that the previous denial had been confirmed and continued in February 2013, but that additional evidence had been received, which required that her claim be reconsidered on the basis of all the evidence.  However, a review of the evidence warranted no change in the decision, and service connection remained denied.

A notice of disagreement with the March 2013 letter was received in June 2013.  The Veteran stated that her specific disagreement included the denial of service connection for depression.  On November 11, 2013, a statement was received from the Veteran.  The first line of this statement she wrote "I, [the Veteran] withdraw my appeal for depression."  The statement then discusses other claims until the final line, which states "[a]s far as my depression, although it may have been aggravated by my active duty, I do not have sufficient medical evidence to support this claim, and do not wish to waste the VA's time."  A statement of the case for the Veteran's claim for service connection for a major depressive disorder as secondary to cervical strain was erroneously issued by the RO on November 13, 2013.  

In a VA Form 21-4138 stamped as received on February 18, 2014, the Veteran explained that she was writing in support of her June 2013 notice of disagreement.  She then discusses her claim for a back disability without any mention of depression.  The Veteran submitted additional private medical records on February 20, 2014.  In a cover letter she stated she was submitting these letters in support of the claim for service connection for a back disability.  She did not mention the claim for depression.  The records submitted did not show treatment for depression, although anxiety and depression were among the disabilities on a problem list.  A Report of General Information dated February 20, 2014 states that the Veteran had intent to file a Fully Developed Claim.  She requested that this date of claim be preserved.  A second Report of General Information dated February 27, 2014 states that the Veteran had been called and told that her VA Form 21-4138 had been accepted in lieu of a VA Form 9.  The remainder of the report discusses the Veteran's back condition and her wish to claim service connection for fibromyalgia.  There was no mention of the claim for depression.

A VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits was submitted electronically by the Veteran on March 5, 2014 at 6:41pm.  The only disability for which she was seeking service connection on this form was fibromyalgia.  This was accompanied by a Fibromyalgia Disability Benefits Questionnaire that was also uploaded on March 5, 2014 at 8:24pm.  The section under whether or not there were additional diagnoses that pertain to fibromyalgia did not include depression.  However, in the section for Findings, Signs, and Symptoms attributable to fibromyalgia, the Veteran checked depression, as well as fatigue, sleep disturbances, and headache. 

The Veteran submitted a VA Form 21-4138 signed March 5, 2014 in which she stated that she was providing all the documentation needed to process her February 20, 2014 claim.  She added that "[a]lso, I would like to reopen my claim for depression as secondary to fibromyalgia.  As I've stated before my current state of depression is not due to personal trauma, but instead the pain and physical limitations attribute to my fibromyalgia."  The form shows that it was submitted electronically on March 6, 2014 at 5:23am.

In the January 2015 rating decision, entitlement to service connection for a major depressive disorder was granted, effective March 6, 2014, which the decision stated was the date the reopened claim was received.  In January 2015 the Veteran submitted a notice of disagreement with the March 6, 2014 effective date.  In the December 2015 Board decision, the Board granted an earlier effective date of February 20, 2014 for major depressive disorder because the Board found that the Veteran's February 20, 2014 expression that she intended to file a claim can stand as the date of request to reopen the claim for service connection for depression.  

The moving party's January 2016 motion for revision advanced that the Board committed an error of law in its December 2015 Board decision.  Specifically, the moving party asserted that while the Board acknowledged the February 20, 2014 effective date for service connection for major depressive disorder, which is within one year of the prior denial of the service connection claim in the March 5, 2013 rating decision, the Board found that the March 5, 2013 rating decision became final.  Essentially, the moving party contends that since the Board has recognized February 20, 2014 as the date the Veteran reopened her claim, and because such date is within one year of the previous denial, the Board erred in denying an effective date earlier than February 20, 2014.  The moving party asserts that there is CUE in the December 2015 in denying an effective date of October 26, 2011 for service connection for major depressive disorder because previous appeals were submitted timely.

As discussed above, the December 17, 2015 Board decision granted an earlier effective date of February 20, 2014 for service connection for major depressive disorder, and denied an effective date earlier than February 20, 2014.  The Veteran was provided with a copy of the decision, and did not appeal the Board decision to the Court.  Accordingly, the December 17, 2015 Board decision is final.  Therefore, in order to reverse or revise the December 2015 Board decision, there has to be CUE in such decision.

After a review of all the evidence, the Board finds that there is no undebatable error of fact or law in the December 17, 2015 Board decision which would change the disposition of the denial of an effective date earlier than February 20, 2014 for service connection for major depressive disorder.  The moving party's contentions are merely a disagreement as to how the December 2015 Board decision weighed or evaluated the facts.  The December 2015 Board decision addressed all of the moving party's contentions and correctly applied the law to the facts of the case.  Specifically, the moving party contended that the December 2011 rating decision that considered her initial October 2011 claim was never final.  The moving party indicated that although she submitted a withdrawal of that appeal, it was invalid for several reasons.  She believed that the November 2013 statement of the case was an implicit rejection of her withdrawal, and that it informed her of appellate rights that were taken away by her withdrawal.  In a related argument, the moving party asserted that her February 20, 2014 claim and/or March 6, 2014 claim constituted either a withdrawal of the withdrawal or a substantive appeal that perfected her original appeal.  The moving party also advanced that the December 2011 rating decision that first denied her service connection for major depressive disorder and the subsequent reconsiderations in February and March 2013 contain CUE.  

The moving party's main contention is that 38 C.F.R. § 3.156(b) should apply and specifically cited to this regulation in the January 2016 motion.  Specifically, under 38 C.F.R. § 3.400(q)(1) for an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  With respect to this argument, the December 2015 Board decision considered the application of 38 C.F.R. § 3.156(b) (2015), and explained that it is inapplicable because the RO adjudicated all additional evidence received prior to October 2013.  As for the private medical opinion received in October 2013, the December 2015 Board decision explained that the Veteran withdrew her appeal shortly after she submitted the additional evidence.  Had the Veteran continued the appeal this evidence would have been considered in connection with the prior appeal under 38 C.F.R. § 3.156(b).  Indeed, such evidence was considered (albeit in error) in a later Statement of the Case.  The fact that the appeal was withdrawn does not render the prior decision not final.  Once a claim or an appeal has been withdrawn, it no longer can constitute the date of claim for earlier effective date purposes.  A new claim would have to be filed.  See Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (holding the Veteran was not entitled to a February 1984 effective date for his service-connected PTSD because he withdrew that claim in May 1984).  The December 2015 Board decision also explained that reconsideration under 38 C.F.R. § 3.156(c) was not warranted because the service treatment records associated with the electronic claims file on VBMS on March 12, 2013 were considered in the December 2011 rating decision.  

The December 2015 Board decision addressed whether there was a timely notice of disagreement with the March 5, 2013 rating decision after the withdrawal.  Specifically, the Board explained that, while the Veteran did submit a timely notice of disagreement with the March 2013 rating decision that same month, she withdrew her appeal in November 2013, and that the RO's actions in issuing a statement of the case after receipt of the withdrawal was erroneous, since there remained no notice of disagreement.  38 C.F.R. § 20.204 (2015).  The moving party's assertion that the issuance of the November 2013 statement of the case confers on her the right of appeal in spite of her withdrawal has no support in law and regulation.

The December 2015 Board decision indicated that a review of the communications from the Veteran between her November 2013 withdrawal and March 5, 2014 does not show that she submitted a new notice of disagreement with the March 5, 2013 rating decision.  While the moving party asserted that she was told her VA Form 21-4138 that was submitted on February 18, 2014 had been accepted in lieu of a VA Form 9, the December 2015 Board decision explained that record shows this was true in regards to a separate appeal for service connection for a back disability and not the claim for service connection for depression.  The December 2015 Board decision also explained that while the Veteran stated that she was referencing a June 2013 notice of disagreement, this notice of disagreement was for the back and not depression. 

The record also shows that a document was signed by the Veteran on March 5, 2014, and was submitted electronically to VA on March 6, 2014 indicated that the Veteran asked to reopen her claim.  This demonstrates the Veteran's own belief that her actions were not a continuation of the previous appeal but an entirely new claim.  Therefore, the December 2015 Board decision explained that even if the Veteran's argument that the issuance of the statement of the case conferred on certain appellate rights, it would not change the outcome of this appeal because the Veteran did not submit a timely substantive appeal.

The December 2015 Board decision also considered whether there was CUE in the December 2011, February 2013, and March 2013 and found none.  

The Board ultimately found that Veteran's February 20, 2014 expression that she intended to file a claim can stand as the date of her request to reopen the claim for service connection for depression because the Veteran submitted her formal claim which clearly expressed her desire to reopen the claim for service connection for depression on March 6, 2014 (within one year of February 20, 2014).  38 C.F.R. 
§ 3.155(b) (2015).  As such, the Board granted an earlier effective date of February 20, 2014.  The December 2015 Board decision also explained that the Board had also examined the Veteran's communications submitted between the November 2013 withdrawal and the February 20, 2014 intent to file a claim to determine if there are any other statements that might constitute a claim, and found none.  Accordingly, although within one year of the March 2013 rating decision, the Board's finding that an effective date of February 20, 2014 was warranted did not mean that the March 2013 rating decision was not final, but rather that the "new" claim to reopen service connection for depression was received on February 20, 2014 under 38 C.F.R. § 3.155(b); however, because the February 20, 2014 submission was a generic expression of interest to file a claim, did not indicate disagreement with the March 5, 2013 rating decision, and did not contain additional evidence within the March 5, 2013 rating decision, the December 2015 Board finding that the March 5, 2013 rating decision is final is correct.  Especially significant is the December 2015 Board decision's finding that the November 2013 claim withdrawal had the same effect as if the March 2013 notice of disagreement had never been filed and that the February 20, 2014 communication and all other communication received between the November 2013 claim withdrawal and March 5, 2014 did not constitute a new notice of disagreement with the March 5, 2013 rating decision.  See 38 C.F.R. §§ 20.302(a), 20.204(c) (2015).  To the extent the Veteran argues that the application to reopen was received within one year of the rating decision and 38 C.F.R. § 3.400(h) should apply, the Board notes that the decision was not based upon a difference of opinion as defined by 38 C.F.R. § 3.105 and accordingly 38 C.F.R. § 3.400 (h) is not applicable.  

Additionally, to the extent to which the moving party argues the December 2015 Board decision did not apply 38 C.F.R. § 3.157, the Board finds this argument does not constitute CUE.  Specifically, although the December 2015 Board decision did not explicitly cite to this regulation, this oversight was not an error nor would it have manifestly changed the outcome of the decision.  Specifically, effective March 24, 2015, VA amended the regulations concerning the filing of claims, including eliminating the provisions of 38 C.F.R. § 3.157.  79 Fed. Reg. 57695.  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the claim in this case was filed prior to that date, the amendments are not applicable in this instance.  Even under the prior regulations, however, application of 38 C.F.R. § 3.157 would not manifestly change the outcome.  According to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, or disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits. See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  In this case, service connection had not been granted at the time of the receipt of the medical evidence.  As outlined above, service connection was not granted until the January 2015 rating decision.  In general, an effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA. Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  In the present case, there had not been a prior allowance or disallowance of a claim because the service-connected condition was not compensable prior to the January 2015 rating decision, and therefore, any examination reports or treatment records could not be accepted as an informal claim.  

Based on the foregoing, there is no undebatable error of fact or law in the December 17, 2015 Board decision which would change the disposition of the denial of an effective date earlier than February 20, 2014 for service connection for major depressive disorder.  Whether or not the Veteran filed another timely notice of disagreement was a factual determination.  The Board, considering all the evidence of record, evaluated whether any submissions between November 2013 and March 2014 could constitute a valid notice of disagreement; therefore, the Board correctly applied the relevant law at the time of its decision.  As the correct law was applied, there is no CUE in the December 2015 Board decision.  The Board finds that the moving party's assertions as to errors in the December 2015 Board decision are merely a disagreement as to how the Board decision weighed or evaluated the Veteran's statements and communications, especially during the period from the November 2013 claim withdrawal to March 5, 2014.  This disagreement does not warrant a finding of CUE.  See, e.g., Russell, 3 Vet. App. at 313-14.  For these reasons, the Board finds that the Board's December 17, 2015 decision is not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400, 20.1403, 20.1404.





ORDER

The motion for reversal or revision of the December 17, 2015 Board decision to deny an effective date earlier than February 20, 2014 for service connection for major depressive disorder on the grounds of CUE is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


